—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered January 24, 1994, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
We reject defendant’s claim that his negotiated sentence of 3 Vi to 7 years in prison is harsh and excessive and should be reduced in the interest of justice. Although defendant did receive the harshest permissible sentence as a second felony offender, he nevertheless received a substantial benefit by pleading as he did in satisfaction of a multicount indictment. Under the circumstances, we find no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.
17